Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20080083963 A1) hereafter referred to as Hsu in view of Sakic (see PTO-892)
In regard to claim 1 Hsu teaches a method [see Fig. 4A-4E see paragraph 0041] of manufacturing a meta optical device, the method comprising:
preparing a dopant-containing layer [see Fig. 4A see  “N+ layer 210”], the dopant-containing layer including a first conductivity [N] type dopant;
forming a crystalline silicon layer [see Fig. 4B see “an intrinsic or lightly doped layer (i-layer) 220 is epitaxially grown”] on the dopant-containing layer;
implanting a second conductivity type dopant [“Referring to FIG. 4E, the exposed top pillars 230B in FIG. 4D are doped with a p-type dopant to form P+ regions 260. Processes for forming the P+ regions include, but are not limited to ion implantation ...”] into the crystalline silicon layer; and
but does not specifically state forming a first conductivity type semiconductor layer based on performing a first heat treatment process on the crystalline silicon layer; and forming a second conductivity type semiconductor layer based on performing a second heat treatment process on the crystalline silicon layer that is implanted with the second conductivity type dopant.
However see paragraphs 0035, 0046, 0052 “driving dopants into the substrate by high-temperature anneal”.
See embodiment of Fig. 1A, see that not only is there an N+ layer similar to “N+ layer 210” but in addition the lowermost part of the pillar is doped N+ as well.
See Sakic teaches adjusting the RC of photodiodes , see page 2094 “As a first step a “seed” layer of As-doped Si is grown on the wafer, from which the As atoms segregate on the seed surface and are removed by a high temperature baking step (desorption step) at 1,100 °C. After that, the thick epi-layer is grown in several steps with only the DCS turned on, performing a desorption bake after each step to remove the As from the surface. The doping concentration and the doping profile of the obtained epi-layers are determined by As segregation where, depending on the temperature of the deposition, only a fraction of segregated As atoms gets incorporated into the as-grown layer” “The final profile of the first few micron of the epi is dominated by up-diffusion of the As”. See page 2096 “After annealing the implantations”.
Thus it would be obvious to modify Hsu to include using the “N+ layer 210” as a seed layer to make the lowermost part of the pillar N type and to anneal implants i.e. to include forming a first conductivity type semiconductor layer based on performing a first heat treatment process on the crystalline silicon layer; and forming a second conductivity type semiconductor layer based on performing a second heat treatment process on the crystalline silicon layer that is implanted with the second conductivity type dopant.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that annealing implants improves the quality of the implanted region and to obtain doping in the lowermost part of the pillar as taught in embodiment of Fig. 1A and to adjust the RC of the photodiodes and that any heat cycle such as annealing causes diffusion of dopants.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818